Citation Nr: 1103125	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty from August 1962 to April 1966.  
The appellant is the Veteran's former private attorney.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating action by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Detroit, 
Michigan.  The appellant's claim is for attorney's fees from past 
due benefits based on his representation of the Veteran.


FINDINGS OF FACT

Although the appellant and the Veteran entered into a fee 
agreement in 1997 for a percentage of benefits paid to the 
Veteran, the Veteran was not entitled to any additional benefits 
as a result of a rating action of October 2006, and because the 
Veteran was not entitled to any additional monetary benefits, 
monies may not be awarded to the appellant.  


CONCLUSION OF LAW

The appellant is not entitled to attorney fees from any award to 
the Veteran by the RO.  38 U.S.C.A. § 5904(c)(1) (West 2002 & 
Supp. 2010); 38 C.F.R. § 20.609(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA's duties to notify and assist do not apply to 
cases where, as here, the applicant is not seeking benefits under 
Chapter 51 of Title 38 of the United States Code, but is instead 
seeking a decision regarding how benefits will be distributed 
under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 
456 (2006).  Moreover, the Veterans Claims Assistance Act of 2000 
(VCAA) does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).

In 1992, the Veteran submitted a claim to the VA seeking service 
connection for a psychiatric disorder.  In a January 1993 rating 
decision, the RO denied the Veteran's claim, and on appeal, the 
Board denied the claim in a November 1996 decision.  

Following the Board's decision, the Veteran appealed to the 
Court.  Assisting him with his appeal was the appellant.  Once 
the claim was before the Court, the parties submitted a Joint 
Motion for Remand.  In an Order issued in October 1997, the Court 
granted the Joint Motion, and then vacated the Board's decision 
which had denied the benefit sought on appeal.  The claim was 
returned to the Board and then remanded for the purpose of 
obtaining additional information.  The remand was issued in May 
1998.

In March 2000, the RO issued a decision on the merits of the 
Veteran's claim for entitlement to service connection for organic 
heart disease, headaches, dermatitis, seizures, peripheral 
neuropathy, tinnitus, a bladder injury, conjunctivitis, and a 
disability manifested by photo sensitivity.  At that time, the 
appellant was listed as the accredited representative with 
respect to all of the issues then on appeal.  

In a November 2000 decision, the Board granted service connection 
for a psychiatric disorder.  This issue was returned to the RO 
which, in turn, assigned a 30 percent disability rating in April 
2001.  The RO then computed the amount of attorney fees due to 
the appellant as a result of this rating action.  The appellant 
was notified of this action and he agreed to the dollar amount 
awarded to him.  

Nevertheless, despite the award of a 30 percent disability 
rating, the Veteran, through the appellant, submitted a notice of 
disagreement with respect to the rating percentage assigned.  In 
essence, the service asked that a disability rating in excess of 
30 percent be awarded.  The RO denied the Veteran's claim in 
April 2002; this rating decision also denied the Veteran's claim 
that the rating decision of March 1, 2000, contained clear and 
unmistakable error, denied entitlement to service connection for 
speech aphasia, multiple chemical sensitivity, chronic fatigue 
syndrome, hemorrhoids and diabetes, and denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability.

Subsequently, the Board then issued two decisions - the first in 
September 2002 and the second in April 2004.  In the first 
action, the Board denied the Veteran's claim for service 
connection for speech aphasia and chronic fatigue syndrome.  The 
Board further found that the March 1, 2000, decision did not 
contained clear and unmistakable error, and that the evidence did 
not support the assignment of an evaluation in excess of 30 
percent for a psychiatric disorder.  Finally, the Board 
determined that the evidence did not support the assignment of an 
effective date prior to October 3, 1992, for the granting of 
service connection for a dysthymic disorder.  

As noted, a second Board action was issued in April 2004.  This 
action was a remand and it addressed the following issues:  
entitlement to service connection for multiple chemical 
sensitivity, hemorrhoids, diabetes mellitus, organic heart 
disease, chronic headaches, dermatitis, seizures, peripheral 
neuropathy, tinnitus, a bladder injury, conjunctivitis and photo 
sensitivity, a lung disorder, generalized arthritis of multiple 
joints, sinusitis with facial pain, and entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  All of these issues were returned to the 
RO for additional development and action.  The Board would note 
that the appellant was listed as the Veteran's accredited 
representative.  

After the Veteran was informed of the Board's decision of 
September 2002, the Veteran once again appealed to the Court for 
review.  Upon review, the Court affirmed the Board's action with 
respect to the assignment of the effective date for service 
connection for the psychiatric disorder.  The remaining four 
issues were, however, were returned to the Board for additional 
action.  

In an August 2005 decision, the Board granted service connection 
for hemorrhoids, chronic multiple chemical sensitivity, 
congestive heart failure, headaches, peripheral neuropathy of the 
feet, asthma, generalized arthritis of the joints, and chronic 
sinusitis with facial pain.  The remaining issues were remanded 
to the RO for additional development.  [The issue of entitlement 
to an increased initial rating for a dysthymic disorder; the 
issue of entitlement to a TDIU; and the issues of entitlement to 
service connection for speech aphasia, chronic fatigue syndrome, 
diabetes mellitus, dermatitis, a seizure disorder, tinnitus, a 
bladder injury, and for conjunctivitis and photosensitivity were 
all remanded.]

When the claim was returned to the RO so that the RO could not 
only act on the remand portion but to also effectuate the 
positive actions of the Board Decision/Remand of August 2005.  
The results were as follows:

Disability
Disability Rating
Effective Date
Dysthymic disorder
30 percent
October 3, 1992 
(Previous Grant)
Sinusitis
30 percent
July 18, 1994
Asthma
30 percent
July 18, 1994
Chemical sensitivity
40 percent
July 18, 1994
Peripheral 
neuropathy - right 
lower extremity
30 percent
May 12, 1998
Peripheral 
neuropathy- left 
lower extremity
30 percent
May 12, 1998
Chronic headaches
30 percent
May 12, 1998
Organic heart 
disease
30 percent
May 12, 1998
Hemorrhoids
20 percent
July 21, 2000

Combined Rating

30 percent			October 3, 1992
80 percent 			July 18, 1994
100 percent			May 12, 1998

The appellant was notified of the November 2005 action.  More 
specifically, he was notified that he would not be entitled to 
payment of attorney fees because none of the disabilities for 
which service connection was granted was intertwined with a Board 
action on that issue.  The appellant responded with a letter in 
January 2006 stating that he agreed that he was not entitled to 
the payment of attorney fees.  

Upon further inspection of the claim and after obtaining 
additional evidence, the RO then issued a second decision in 
October 2006.  In essence, the effective dates of the granting of 
service connection for a number of disabilities were modified.  
Additional benefits were also granted.  The results were as 
follows:

Disability
Disability Rating
Effective Date
Dysthymic 
disorder/Major 
depression
70 percent
October 3, 1992
Sinusitis
30 percent
October 3, 1992
Asthma
30 percent
October 3, 1992
Chemical sensitivity
40 percent
October 3, 1992
Chronic headaches
50 percent
October 3, 1992
Peripheral 
neuropathy - right 
lower extremity
40 percent
October 3, 1992
Peripheral 
neuropathy- left 
lower extremity
40 percent
October 3, 1992
Generalized 
arthritis
40 percent
October 3, 1992
Reactive cystitis
0 percent
October 3, 1992
Seizures
40 percent
May 12, 1998
Organic heart 
disease
30 percent
May 12, 1998

100 percent
May 3, 2001
Hemorrhoids
20 percent
July 21, 2000

Combined Rating

100 percent			October 3, 1992
SMC (38 U.S.C. § 1114(s))		May 3, 2001

Following the issuance of that action, the Veteran was notified 
that he would be paid any additional benefits minus any 
withholdings (to include any attorney fees due to the appellant).  

The RO then made a determination as to whether any fees would be 
payable to the appellant, the Veteran's accredited 
representative.  It is noted that the RO determined that the 
total amount of past due benefits due resulting from the rating 
action was $110,141.17.  Upon reviewing the claim, the RO 
determined that the only final Board decision involved 
entitlement to an increased evaluation for a dysthymic disorder.  
The RO further found that a Board final decision was not in 
effect for the remaining issues on appeal.  It also found that 
there was no monetary benefit payable as a result of the 
increased rating for a mental disorder and the granting of 
housebound benefits (SMC).  The RO further noted:

The Veteran's total combined evaluation 
effective October 3, 1992, without 
consideration of the increased mental 
disorder from 30% to 70% disabling, is 
100%.  No attorney fee is payable as a 
result of the increased mental disorder, 
since the Veteran is entitled to a combined 
evaluation of 100% based on disabilities 
not related to the disability for which an 
attorney fee agreement exists.  

With respect to the payment of special 
monthly compensation at the housebound rate 
effective May 30, 2001, the records reflect 
that the housebound rate is also payable 
prior to consideration of the increased 
evaluation per Rating Decision dated 
October 25, 2006.  Again, no attorney fee 
is payable as a result of the grant of 
housebound, since the Veteran would be 
entitled to the housebound rate without 
consideration of the issue for which an 
attorney fee agreement exists.  

The appellant was formally informed of this action and he has 
subsequently appealed the RO's denial of payment of attorney 
fees.  

A claimant may have attorney representation for the prosecution 
of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2002).  
An attorney may charge a fee for such representation only if 
specified statutory and regulatory criteria are satisfied.  38 
U.S.C.A. § 5904(c), (d) (West 2002); 38 C.F.R. § 20.609(c), (g), 
and (h) (2006).  Under 38 U.S.C.A. § 5904(c)(1) (West 2002), a 
fee may not be charged, allowed, or paid for services of an 
attorney with respect to services provided before the date on 
which the Board first makes a final decision in the case.  Such a 
fee may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of the one-year period 
beginning on that date.

The regulation implementing 38 U.S.C.A. § 5904(c)(1) (West 2002), 
provides in pertinent part, that an attorney may charge fees only 
if the following conditions have been met: 

(1)  a final decision had been promulgated 
by the Board with respect to the issue or 
issues involved; and 

(2)  the attorney was retained not later 
than one year following the date on which 
that Board decision was promulgated, i.e., 
a qualifying fee agreement. 

38 C.F.R. § 20.609(c) (2006); see also In re Mason, 13 Vet. App. 
79, 83-86 (1999).

Subject to the requirements set forth above, a claimant and an 
attorney-at-law may enter into a fee agreement providing that 
payment for the services of the attorney-at-law will be made 
directly to the attorney-at-law by VA out of any past-due 
benefits awarded as a result of a successful appeal to the Board 
or an appellate court or as a result of a reopened claim before 
VA following a prior denial of such benefits by the Board or an 
appellate court. Such an agreement will be honored by VA only if 
the following conditions are met:  

(1)  the total fee payable (excluding 
expenses) does not exceed 20 percent of the 
total amount of the past-due benefits 
awarded; 

(2)  the amount of the fee is contingent on 
whether or not the claim is resolved in a 
manner favorable to the claimant or 
appellant; and 

(3)  the award of past-due benefits results 
in a cash payment to a claimant or an 
appellant from which the fee may be 
deducted. 

See 38 C.F.R. § 20.609(h) (2006).

Past-due benefits are defined as a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on the 
basis of a claim reopened after a denial by the Board or the lump 
sum payment that represents the total amount of recurring cash 
payments which accrued between the effective date of the award, 
as determined by applicable laws and regulations, and the date of 
the grant of the benefit by the agency of original jurisdiction, 
the Board, or an appellate court.  38 C.F.R. § 20.609(h) (2006). 

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction following 
the award of service connection.  The sum will equal the payments 
accruing from the effective date of the award to the date of the 
initial disability rating decision.  If a higher evaluation is 
subsequently granted as the result of an appeal of the disability 
evaluation initially assigned by the agency of original 
jurisdiction, and if the attorney-at-law represents the claimant 
or appellant in that phase of the claim, the attorney-at-law will 
be paid a supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability is 
found to have existed between the initial effective date of the 
award following the grant of service connection and the date of 
the rating action implementing the appellate decision granting 
the increase.  Id. 

In Scates v. Principi, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, when read in 
context and in the light of the statutory provisions governing 
the payment of attorney fees in Veterans benefits cases, implicit 
in a contingency fee arrangement was the understanding that the 
attorney's right to receive the full twenty percent of past due 
benefits would arise only if he continued as the claimant's 
attorney until the case was successfully completed.  Scates v. 
Principi, 282 F.3d 1362, 1365 (Fed. Cir. 2002).  Thus, the 
Federal Circuit held that an attorney with a contingent fee 
contract for payment of twenty percent of accrued Veterans 
benefits awarded, discharged by the client before the case is 
completed, is not automatically entitled to the full twenty 
percent fee.  He may receive only a fee that fairly and 
accurately reflects his contribution to and responsibility for 
the benefits awarded.

Hence, the question now before the Board is whether the appellant 
may collect attorney fees from VA on the basis of the granting of 
an increased evaluation for a psychiatric disorder.  That is, 
when the RO awarded a 70 percent disability rating for the 
Veteran's psychiatric disorder in a rating action issued in 
October 2006, VA must determine whether the appellant is entitled 
to receive a portion of that award for services provided to the 
Veteran.  Moreover, when the RO awarded special monthly 
compensation (SMC) in the October 2006, VA must determine whether 
the appellant may receive a portion of that award for services 
provided to the Veteran.

As indicated previously, the appellant originally entered into a 
legal representative agreement with the Veteran in December 1997.  
The issue then on appeal was entitlement to service connection 
for a dysthymic disorder (a psychiatric disorder).  The Board had 
denied the Veteran's claim and he appealed to the Court.  It was 
at this time, after the issuance of a final Board decision, that 
the appellant entered into an agreement to represent the Veteran 
with respect to this issue.

The Court vacated the Board's decision and returned the claim to 
the Board for additional action.  Eventually, as reported, 
service connection was granted for a psychiatric disorder.  The 
Veteran then appealed the assignment of the 30 percent disability 
rating that was assigned.  Once again, the Veteran's claim was 
denied by the Board, and once again the claim was appealed to the 
Court for review.  The appellant represented the Veteran on this 
downstream issue when the claim was reviewed by the Court.  This 
issue was then overturned by the Court and the issue involving 
entitled to an evaluation in excess of 30 percent for a 
psychiatric disorder was returned to the Board.  Eventually, it 
was the rating action of October 2006 that granted the 70 percent 
rating.  

The regulations addressing attorney fees were changed in 2007, 
and now permit attorneys and agents to charge fees for 
representation after an agency of original jurisdiction (AOJ) has 
issued a decision on a claim or claims, and a notice of 
disagreement (NOD) has been filed with respect to that decision 
on or after June 20, 2007.  38 C.F.R. § 14.636 (2010).  The new 
regulation also provides, however, that, in cases in which an NOD 
was filed on or before June 19, 2007, attorneys and agents may 
charge fees only for services provided after both a final 
decision is promulgated by the Board with respect to the issue or 
issues, and the agent or attorney was retained not later than one 
year following the date that the decision by the Board was 
promulgated.  Thus, the new regulations permitting payment for 
attorney fees prior to promulgation of a Board decision are not 
applicable to an appeal, such as this one now before the Board, 
when the NOD initiating that appeal was filed on or before June 
19, 2007.

The Board finds that there was a final Board decision in this 
case - there were actually two decisions and both of them were 
appealed to the Court (and subsequently vacated).  The first 
Board decision denied service connection and the second Board 
decision denied the assignment of a disability rating in excess 
of 30 percent.  The first criterion for the award of attorney 
fees therefore was met.  The second criterion was also met, in 
that the Veteran hired the appellant to represent him in 1997, 
which was well within a year of the initial Board decision.  
However, the remaining criteria found in 38 U.S.C.A. § 5904(c) 
(West 2002) and 38 C.F.R. § 20.609(c) (2006) have not been met.  
That is, the fee agreement signed by the appellant and the 
Veteran does indicate that the total fee payable to the appellant 
will not exceed 20 percent of the total amount of the past-due 
benefits.  Moreover, the fee agreement does state that the amount 
of the fee will be contingent on whether or not the claim is 
resolved in a manner favorable to the claimant or appellant.  
However, the third prong is not met in that even though, on 
paper, the Veteran was awarded a 70 percent disability rating, in 
reality such an award did not result in an actual cash payment to 
the Veteran since he already received the maximum amount he could 
receive based on the assignment of higher ratings for other 
disabilities not included in the fee agreement.  See 38 C.F.R. 
§ 14.636(h)(1) (2010) (formerly 38 C.F.R. § 20.609(h) (2006)).

To explain it differently, when the RO issued the October 2006 
rating action, the Veteran was assigned the following disability 
ratings:  sinusitis (30), asthma (30), chemical sensitivity (40), 
chronic headaches (50), peripheral neuropathy of the right and 
left extremities (40 + 40 + bilateral factor), generalized 
arthritis (40), for a combined rating of 100 percent.  This 100 
percent disability rating does not include the 70 percent rating 
for the psychiatric disorder.  Thus, the Veteran separately 
received monies for those disabilities that the appellant was not 
involved therein.  While the Veteran was assigned, on paper, a 70 
percent rating for a psychiatric disorder, such an award was on 
paper only (i.e., a Potemkin village) and did not affect the 
schedular evaluation.  Moreover, such a paper award did not mean 
that the Veteran would be given additional monies.  Hence, since 
all of the provisions of 38 C.F.R. § 14.636(h)(1) (2010) 
(formerly 38 C.F.R. § 20.609(h) (2006)), were not met, fees may 
not be paid to the appellant by the VA.  

With respect the SMC item, the appellant has said that "but 
for" the granting of the 70 percent rating for the psychiatric 
disorder, the Veteran would not have been awarded special monthly 
compensation in accordance with 38 U.S.C.A. § 1114(s).  Pursuant 
to 38 U.S.C.A. § 1114(s), special monthly compensation at the 
housebound rate may be awarded based upon having a single 
service-connected disability rated at 100 percent and an 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems.  

The record shows that the Veteran was granted a 100 percent 
disability rating for organic heart disease, effective May 3, 
2001.  While he was assigned a 70 percent rating for a 
psychiatric disorder, he was also in receipt of a 70 percent 
rating for peripheral neuropathy of the right and left lower 
extremities.  That is, each lower extremity was separately 
assigned 40 percent.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a (2010).  When this addition is done in this instance, the 
combined rating for the "disability" was 70 percent.  Thus, 
regardless of what the rating for the psychiatric disorder was at 
the time that the 100 percent rating was assigned for organic 
heart disease, the Veteran was in receipt of a rating of at least 
60 percent and thus qualified for SMC pursuant to 38 U.S.C.A. 
§ 1114(s).  It is further noted that if all of the Veteran's 
disability ratings were combined, not to include the 100 percent 
rating for organic heart disease and 70 percent for a psychiatric 
disorder, the combined rating would be 100 percent.  

In this instance, as discussed previously, the criteria found in 
38 U.S.C.A. § 5904(c) (West 2002) and 38 C.F.R. § 20.609(c) 
(2006) have not been met.  That is, the fee agreement signed by 
the appellant and the Veteran does indicate that the total fee 
payable to the appellant will not exceed 20 percent of the total 
amount of the past-due benefits.  Moreover, the fee agreement 
does state that the amount of the fee will be contingent on 
whether or not the claim is resolved in a manner favorable to the 
claimant or appellant.  However, the third prong is not met in 
that even though, on paper, the Veteran was awarded a 70 percent 
disability rating for his psychiatric disorder and a 100 percent 
rating for organic heart disease was granted in May 2001, thus 
entitling the Veteran SMC, in reality such an award did not 
result in an actual cash payment to the Veteran since he already 
received the maximum amount he could receive based on the ratings 
assigned for his other disabilities and combined with the 100 
percent disability rating for organic heart disease.  See 38 
C.F.R. § 14.636(h)(1) (2010) (formerly 38 C.F.R. § 20.609(h) 
(2006)).  

Also, the Board would point out that, by analogy, the Court's 
pronouncements in In the Matter of the Fee Agreement of 
Leventhal, 9 Vet. App. 387 (1996), also apply to this matter.  In 
Leventhal the attorney appealed from a Board decision denying 
payment of attorney fees from past-due benefits granted to a 
Veteran for entitlement to a total rating based on individual 
unemployability due to service-connected disability.  In that 
case, in a previous decision, the Board denied service connection 
for disorders of the spine and hips.  The Veteran appealed the 
decision to the Court and retained the attorney.  Following a 
remand by the Court, the Board granted service connection for 
osteoporosis of the spine and hips.  The RO thereafter 
effectuated the Board's decision, assigning initial 40 and 10 
percent ratings for osteoporosis of the spine and hips, 
respectively.  In a rating decision issued two months later, the 
RO granted the Veteran a total rating based on individual 
unemployability due to service-connected disability.

In the decision on appeal in Leventhal, the Board determined that 
the Veteran's attorney was entitled to payment of attorney fees 
from past-due benefits attributable to the award of service-
connection for osteoporosis of the spine and hips; however, he 
was not entitled to payment of attorney fees from past-due 
benefits as to the Veteran's unemployability award.  The attorney 
appealed the matter and the Court upheld the Board's decision, 
holding that the issue of unemployability was not before the 
Board in either of its prior decisions, nor was it reasonably 
raised.  See also In re Fee Agreement of Carpenter, 13 Vet. App. 
382 (2000).

The Board finds that the facts of Leventhal are indistinguishable 
from the facts in this case with respect to the SMC award.  The 
Veteran's former attorney has not argued otherwise.  Thus, absent 
a final Board decision of the SMC issue, there can be no 
entitlement to payment of attorney fees based on that award.  In 
view of the foregoing, the Board also finds that the criteria for 
direct VA payment of attorney fees from past-due benefits have 
not been met and the claim must be denied. 

After reviewing the claims folder, the Board notes that the 
Veteran, through the assistance of the appellant, has been 
awarded compensation benefits in part due to the successful 
representation of the Veteran by the appellant during the period 
extending from 1997 to 2006.  However, as the appellant is no 
doubt aware, the Board is bound by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the General Counsel, as well as the laws of the 
United States and the precedent decisions of the Court.  The 
appellant's claim in this matter is denied based on the 
application of unambiguous law as applied to facts not materially 
in dispute; consequently, the benefit of the doubt rule as set 
forth at 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010) and 38 
C.F.R § 3.102 (2010) is not for application.  Thus, the 
appellant's claim for attorney fees is denied.  


ORDER

Entitlement to payment of attorney fees from benefits due the 
Veteran is denied; all payments due the Veteran should be paid, 
withholding no amount for attorney fees.



	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


